EXHIBIT 10.2 SUPPLY OF SERVICES AGREEMENT THIS SUPPLY OF SERVICES AGREEMENT (the “Agreement”) is entered into with effect from 1st July 2009 the “Effective Date”, between Flex Fuels Energy, Inc a Nevada corporation c/o Office of CSC Services of Nevada Inc, Resident Agent for Flex Fuels Energy Inc, ohn Street, Carson City, Nevada, 89706, USA (the “Company”), and Thomas Barr, of 46 Chobham Road, Ottershaw, Surrey KT16 0NN, United Kingdom, whereby Thomas Barr (“the Contractor”) agrees to provide certain services (“the Services”) to the Company. The Parties to this Agreement are the Company and Thomas Barr. NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements contained herein, and for other valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I:Definitions and Interpretations 1.1Definitions For purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires, the following terms shall have the following respective meanings: “Base Fee” shall have the meaning specified in Section 3.1. “Board of Directors” shall mean the Board of Directors of the Company. “Cause” shall have the meaning specified in Section 4.3. “Company” will also include its subsidiaries, parents and affiliates where it is reasonably logical the use of the word would include such other entities, and include any successor to its business and/or substantially all its assets which executes and delivers the Agreement as provided for in Section 7.4 or which otherwise becomes bound by all terms and provisions of this Agreement by operation of law. “Confidential Information” shall have the meaning specified in Section 5.1(a). “Disability” shall mean a physical or mental condition of one of the Contractors that, in the good faith judgment of not less than a majority of the Board of Directors, prevents that individual from being able to perform the services required under this Agreement. If any dispute arises as to whether a Disability has occurred, or whether a Disability has ceased and the Contractor is able to resume duties, then such dispute shall be referred to a licensed physician mutually agreed upon by the Contractor and the Company, which physician will not be any of the Contractor’s regular physicians.The Contractor shall submit to such examinations and provide information as such physician may request and the determination of such physician as to the Contractor's physical or mental condition shall be binding and conclusive on the parties.The Company shall pay the cost of any such physician and examination. 1 “Dispute” shall have the meaning specified in Article VI. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended. “Expiration Date” shall have the meaning specified in Section 2.2. “Notice of Termination” shall mean a notice purporting to terminate this Agreement in accordance with Section 4.1, 4.2 or 4.3. “Person” shall mean and include an individual, a Partnership, a joint venture, a corporation, a trust and an unincorporated organization. “Incentive Fee” shall have the meaning specified in Section 3.2. “Term” shall have the meaning specified in Section 2.2. “Termination Date” shall mean the termination date specified in a Notice of Termination delivered in accordance with this Agreement. 1.2Interpretations (a)In this Agreement, unless a clear contrary intention appears, (i) the words “herein,” “hereof” and “hereunder” and other words of similar import refer to this Agreement as a whole and not to any particular Article, Section or other subdivision, (ii) reference to any Article or Section, means such Article or Section hereof, (iii) the words “including” (and with correlative meaning “include”) means including, without limiting the generality of any description preceding such term, and (iv) where any provision of this Agreement refers to action to be taken by either party, or which such party is prohibited from taking, such provision shall be applicable whether such action is taken directly or indirectly by such party. (b)For the avoidance of doubt this Agreement refers to the provision of certain services to be provided by the Contractor. (c)The Article and Section headings herein are for convenience only and shall not affect the construction hereof. (d)For the avoidance of doubt it is specifically agreed between the Parties that nothing in this agreement shall be construed as inferring any employment rights and obligations between the Company and/or any of its subsidiaries and associates and the Contractor and, as a result, the Company shall have no obligation or right to make any withholding tax deductions, unless required to do so by law. The Contractor warrants and represents to The Company that it shall be solely responsible for any income, social security or other taxation liabilities that are payable on the compensation referred to herein. The Company agrees that it or any subsidiary that benefits from the service provided by Contractor will pay VAT, if any, that is payable or is subsequently deemed to be payable on invoices raised by the Contractor, even if such VAT is not initially included in invoices by virtue of the Parties understanding that the service provided are not subject to VAT because they are effectively exported and therefore believes to be zero rated. ARTICLE II: Services, Compensation etc. 2.1Service Arrangement The Company agrees to contract with the Contractor to provide the Services of the Contractor as further described herein and the Contractor agrees to provide such services. 2.2Term of Agreement 2 Unless sooner terminated pursuant to Article IV, the term of this Agreement (the “Term”) shall end on 30th June, 2010, subject to extension as herein provided.The Term will be automatically extended by an additional twelve (12) months unless one party gives written notice to the other at least 6 months before the then effective Expiration Date indicating that the party does not extend Term of the Agreement.If the Term is extended, then the Expiration Date will be automatically extended by a corresponding twelve (12) months.The right not to extend the Term and corresponding Expiration Date is separate from the right to give a Notice of Termination herein. 2.3Services (a)During the Term of the Agreement, the Contractor shall provide such professional and related services as are commensurate with the position of Chief Executive Officer and to include but not be limited to the development and execution if the Company plan, financing activities and market communications.In addition, the Contractor shall agree that the Contractor shall accept appointment as a director and/or officer of the Company and its subsidiaries, as shall be agreed from time to time with the Company, and, as such, the Contractor shall have the responsibilities and authorities designated to him by the bylaws of the Company, if stated therein, and the Board of Directors. (b)During the Term of the Agreement, the Contractor shall (i) report to the Board of Directors and (ii) observe and comply with all lawful policies, directions and instructions of the Board of Directors and the Company that are consistent with the provisions of this paragraph 2.3. (c)During the Term of the Agreement, the Contractor shall (i) devote his business time, attention, skill and efforts to the faithful and efficient performance of the provision of the Services as is reasonably required, subject always to a maximum average time commitment by the Contractor of 5 days a week for 46 weeks in any one year (the “Time Commitment”) . (d)The Company acknowledges that the Contractor may occasionally have other clients and that the Contractor may have other commitments which he needs to attend to. The Contractor agrees as follows: (i) that his obligations to provide service to the Company shall take priority to other commitments and (ii) to not accept any other client that may create a conflict with services to be provided to the Company and (iii) to take reasonable steps to resign his role in relation to any client that may come into conflict with the Company, the Company acknowledges and accepts that the Contractor’s existing directorships and relationships as disclosed in Schedule 1 (“Disclosed Relationships”) to this agreement do not represent an employment conflict and (iv) to accept the decision of the Board of Directors of the Company as to whether a conflict situation exists and to draw any client situation to the attention of the Board of Directors if the Contractor believes that a conflict does or may arise. (e)During the currency of this Agreement, the Contractor shall not knowingly prejudice, in any material respect, the reputation of the Company in the fields of business in which it is engaged or with the investment community or the public at large. (f)If elected or appointed thereto, and only for the duration of such elected term or appointment, the Contractor shall, as an integral part of and to facilitate the provision of the Services referred to herein, serve as a director and/or officer of the Company and any of its subsidiaries and/or in one or more executive positions of any of such subsidiaries, provided that the Contractor is indemnified for serving in any and all such capacities on a basis consistent with that provided by the Company to other directors and executive officers of the Company or similarly situated executive officers of any such subsidiaries. (g)The Contractor represents that there are no restrictions imposed upon him by any covenants or agreements arising out of any prior engagement which materially affect his ability to provide the services set forth in this Agreement.
